             Case 3:19-mj-01834-JLB Document 1 Filed 05/06/19 PageID.1 Page 1 of 14
AO 106 (Rev. 04/ 10) Application for a Search Warrant



                                         UNITED STATES DISTRICT CO                                          T
                                                                         forthe
                                                                                                                   MAY 0 6 2019
                                                             Southern District of California
                                                                                                            CLEHK US DIS I HICl COURT
                                                                                                       S".)UTHERN DISTRICT OF CALIFORNIA
               In the Matter of the Search of                                                          BY                             D~PUTY
                                                                            )
          (Briefly describe the property to be searched                     )
           or identify the person by name and address)                      )           Case No.
        Apple Cellular Telephone Model: iPhone 8                            )
                                                                            )
                                                                                                   19MJ1834
                    IMEI: 356774086578325
                                                                            )

                                                APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
pr.QJJertv. to be. searched and Kive its ltocqtjon):    &
  ::>ee Anacnment A, mcorpora ea oy re1erence.


located in the               Southern                  District of              California          , there is now concealed (identify the
                     ~------~                                        ~----------~


person or describe the property to be seized):
  See Attachment B, incorporated by reference.


           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                  mevidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
            Code Section                                                              Offense Description
        21 U.S.C. §§ 952, 960 and 963                   Importation of controlled substances and conspiracy to do the same


          The ~_pplication is based on these facts:
         See Affidavit of HSI Special Agent Pearlene Hill, incorporated by reference.


            ~ Continued on the attached sheet.
            0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                   Applicant's signature

                                                                                               Special Agent Pearlene Hill
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date:       '5/' {(I
City and state: San Diego, California                                                          HON. JILL L. BURKHARDT
                                                                                                   Printed name and title
  Case 3:19-mj-01834-JLB Document 1 Filed 05/06/19 PageID.2 Page 2 of 14


                                   ATTACHMENT A

                        PROPERTY/ITEMS TO BE SEARCHED

The property/items to be searched are described as:

            Apple Cellular Telephone
            Model: iPhone 8
            IMEI:356774086578325
            Contained in Evidence Bag
            FP&F Case No. 2019250600044401


Currently in the possession of the U.S. Customs and Border Protection located at 9495
Customhouse Plaza, San Diego, California 92154.
  Case 3:19-mj-01834-JLB Document 1 Filed 05/06/19 PageID.3 Page 3 of 14


                                    ATTACHMENT B

                                  ITEMS TO BE SEIZED

      Authorization to search Target Device described in Attachment A includes the
search of disks, memory cards, deleted data, remnant data, slack space, and temporary
or permanent files contained on or in the cellular/mobile telephone for evidence
described below. The seizure and search of Target Device shall follow the search
methodology described in the attached affidavit submitted in support of the warrant.

      The evidence to be seized from Target Device will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period ofNovember 15, 2018 up to and including February 1, 2019:

     · a.    tending to indicate efforts to import methamphetamine, heroin, cocaine, and
             fentanyl or other federally controlled substances from Mexico into the
             United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to facilitate
             the importation of methamphetamine, heroin, cocaine, and fentanyl, or
             other federally controlled substances from Mexico into the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in the importation of methamphetamine, heroin, cocaine, and fentanyl, or
             other federally controlled substances from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of methamphetamine, heroin, cocaine, and fentanyl, or other
             federally controlled substances from Mexico into the United States, such as
             stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code,§§ 952, 960, and 963.
        Case 3:19-mj-01834-JLB Document 1 Filed 05/06/19 PageID.4 Page 4 of 14



                          UNITED STATES DISTRICT COURT
 1
                        SOUTHERN DISTRICT OF CALIFORNIA
 2
 3    IN THE MATTER OF THE SEARCH OF                     AFFIDAVIT IN SUPPORT OF
                                                         AN APPLICATION FOR A
 4          Apple Cellular Telephone
                                                         SEARCH WARRANT
            Model: iPhone 8
 5
            IMEI:356774086578325
 6          Contained in Evidence Bag
            FP&F Case No. 2019250600044401
 7

 8
 9         I, Pearlene Hill, a Special Agent with the United States Department of Homeland
10 Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security
11   Investigations (HSI), having been duly sworn, depose and state as follows:
12                                      INTRODUCTION
13         1.    I make this affidavit in support of an application for a warrant to search the
14 following electronic device, as further described in Attachment A (hereinafter the Target
15 Device):
16                     a. Apple Cellular Telephone
17                        Model: iPhone 8
18                        IMEI:356774086578325
19                        Contained in Evidence Bag
20                        FP&F Case No. 2019250600044401
21   and seize evidence of crimes, specifically, violations of Title 21, United States Code,
22 Sections 952, 960 and 963, as further described in Attachment B. This search supports an
23   investigation and prosecution of Isaac Jordan Teodulo PINNICK ("PINNICK") for one or
24 more of the crimes mentioned above. A factual explanation supporting probable cause
25   follows.
26         2.    The Target Device was seized on February 1, 2019 from PINNICK by United
27 States Customs and Border Protection (CBP) officers after he was arrested for driving a
28 2003 Honda Accord into the United States through the Otay Mesa Port of Entry (POE) in

                                               1
         Case 3:19-mj-01834-JLB Document 1 Filed 05/06/19 PageID.5 Page 5 of 14



 1 San Diego, California with approximately 27.22 kilograms of methamphetamine, 1.20
 2 kilograms of heroin, 3.58 kilograms of fentanyl, and 2.30 kilograms of cocaine concealed
 3 within the dashboard, seats, firewall, heater core area, and gas tank. Since its seizure, the
 4 Target Device has been in CBP's possession and was securely stored at 9495 Customhouse
 5 Plaza, San Diego, California 92154 on February 15, 2019 1•
 6          3.    Based on the information below, there is probable cause to believe that a search
 7 of the Target Device will produce evidence of the aforementioned crimes, as described in
 8 Attachment B.
 9          4.    The information contained in this affidavit is based upon my experience and
1O training and consultation with other federal, state, and local law enforcement agents and
11 officers who are experienced in the area of narcotics smuggling. The evidence and
12 information contained herein was developed from my personal knowledge or have had them
13 related to me by persons mentioned in this affidavit. Because this affidavit is made for the
14 limited purpose of obtaining a search warrant for the Target Device, it does not contain all
15 of the information known by me or other federal agents regarding this investigation.
16 Instead, it only contains those facts believed to be necessary to establish probable cause.
17 //
18
19   1
       Although according to a report written by him, CBPO Garay (the seizing officer on the
20   night of PINNICK'S arrest) denies seizing a cellular telephone from PINNICK, a telephone
21   was annotated on the inventory sheet as part of PINNICK's personal property seized from
     him during his February 1, 2019 arrest. When I arrived to the POE, I removed the Target
22   Phone from a bin containing all of PINNICK'S personal property and attempted to
23   download it. I was unable to obtain anything from the phone. I also allowed PINNICK to
     access the Target Phone during his post-arrest interview in order to obtain telephone
24   numbers contained therein. He was able to do so. I then returned the Target Phone to the
25   personal property bin. PINNICK's personal property was seized as line item 0008 to FP&F
     seizure number 201925060004401. On February 15, 2019, I returned to the POE to
26   determine whether the Target Phone was still there. I found it still secured as line item
27   0008 to FP&F seizure number 201925060004401 along with PINNICK's other personal
     effects: a wallet, belt, driver's license, and hat. On that same date, I removed the Target
28   Phone and seized it separately as line item number 0009 to FP&F seizure number
     201925060004401 and secured it in CBP's evidence vault. It remains there.
                                                2
       Case 3:19-mj-01834-JLB Document 1 Filed 05/06/19 PageID.6 Page 6 of 14



 1                             EXPERIENCE AND TRAINING
 2        5.     I am a Special Agent with HSI, which is a component agency of the DHS. I
 3 have been employed as an HSI Special Agent since May 2018. I am currently assigned to
 4 the HSI DSAC San Ysidro field office in San Diego, California. My job duties are to
 5 investigate the smuggling of controlled substances into the U.S.       I have been cross-
 6 designated by the U.S. Drug Enforcement Administration (DEA) to conduct narcotics
 7 investigations and enforce provisions of the Federal Controlled Substances Act, pursuant to
 8 Title 21 of the United States Code. Prior to employment with HSI, I was employed as a
 9 Special Agent with the U.S. Secret Service (USSS), from August 2017 until May 2018; as
10 a Uniformed Division Officer with the U.S. Secret Service (USSS), from September 2014
11 until August 2017; and as a Police Officer employed by the Chapel Hill Police Department
12 (CHPD), from September 2008 until September 2014.
13        6.     Prior to becoming an HSI Special Agent, I graduated with honors with a Master
14 of Science degree in Criminal Justice specializing in Homeland Security from Saint
15 Joseph's University.    I received a Bachelor of Arts Degree in Psychology from the
16 University of North Carolina at Chapel Hill and I served in the Army National Guard as a
17 brigade senior movement non-commissioned officer.
18         7.    As an HSI Special Agent, my formal training consisted of six months of
19 residential instruction at the Federal Law Enforcement Training Center in Glynco, Georgia,
20 which included training related to narcotics and dangerous drugs.           I also learned
21   fundamentals of how to conduct criminal investigations including, but not limited to,
22 gathering of evidence, preservation of a crime scene, and the use of electronic evidence. I
23 have participated in training programs related to controlled substances, including but not
24 limited to marijuana, cocaine, methamphetamine, and heroin. I have also received training
25 in the methods used by narcotics traffickers to import, distribute, package and conceal
26 controlled substances. I have participated in several narcotics investigations and executed
27 arrests for drug-related offenses, including possession with the intent to distribute,
28 transportation, and the importation of controlled substances. Additionally, through the

                                              3
        Case 3:19-mj-01834-JLB Document 1 Filed 05/06/19 PageID.7 Page 7 of 14



 1 course of my duties as a Special Agent, I have discussed narcotics smuggling and trafficking
 2 with other experienced narcotics investigators and received informal training regarding
 3 illegal drug trends and methods of operation for multi-kilogram drug smuggling, trafficking,
 4 and dealing in the San Diego area.
 5         8.    Based on my training and experience, I am familiar with the ways in which
 6 drug smugglers and traffickers conduct their business. During the course of my duties I
 7 have (1) worked as a surveillance agent who observed and recorded movements of
 8 individuals suspected of trafficking drugs crossing the border from Mexico into the United
 9 States, and while operating inside the United States; (2) participated in the execution of
1O search warrants on cellular phones related to drug investigations; (3) executed or
11   participated in numerous arrests for drug-related offenses, including possession with the
12 intent to distribute; and (4) interviewed criminal defendants, witnesses, and informants in
13 furtherance of investigations into the illegal smuggling and trafficking of controlled
14 substances. Through these duties, I have gained a working knowledge and insight into the
15 operational habits of drug smugglers and traffickers and the structure of their narcotics
16 smuggling networks.
17         9.    Based upon my training and experience and consultations with law
18 enforcement officers experienced in drug smuggling and trafficking investigations, and all
19 the facts and opinions set forth in this affidavit, I submit the following:
20
           a.    Drug smugglers and traffickers will use cellular/mobile telephones because
21
                 they are mobile and they have instant access to telephone calls, text, web, and
22               vmce messages;
23         b.    Drug smugglers and traffickers will use cellular/mobile telephones because
24               they are able to actively monitor the progress of their illegal cargo while the
                 conveyance is in transit;
25
26         c.    Drug smugglers and traffickers and their accomplices will use cellular/mobile
                 telephones because they can easily arrange and/or determine what time their
27               illegal cargo will arrive at predetermined locations;
28

                                                 4
       Case 3:19-mj-01834-JLB Document 1 Filed 05/06/19 PageID.8 Page 8 of 14



           d.    Drug smugglers and traffickers will use cellular/mobile telephones to direct
 1
                 drivers to synchronize an exact drop off and/or pick up time of their illegal
 2               cargo;
 3         e.    Drug smugglers and traffickers will use cellular/mobile telephones to notify or
 4               warn their accomplices of law enforcement activity to include the presence
                 and posture of marked and unmarked units, as well as the operational status of
 5               checkpoints and border crossings;
 6
           f.    Drug smugglers and traffickers and their co-conspirators often use
 7               cellular/mobile telephones to communicate with load drivers who transport
                 their narcotics and/or drug proceeds.
 8
 9         10.   Based upon my training and experience as a Special Agent, and consultation
10 with law enforcement officers experienced in narcotics trafficking investigations, and all
11 the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
12 telephones can and often do contain electronic records, phone logs and contacts, voice and
13 text communications, and data such as emails, text messages, chats and chat logs from
14 various third-party applications, photographs, audio files, videos, and location data. This
15 information can be stored within disks, memory cards, deleted data, remnant data, slack
16 space, and temporary or permanent files contained on or in the cellular/mobile telephone.
17 Specifically, I have learned, through my training, education, that searches of cellular/mobile
18 telephones associated with narcotics smuggling yield evidence:
19
           a.    Tending to indicate efforts to import methamphetamine, heroin, fentanyl,
20               cocaine, or other federally controlled substances from Mexico into the United
                 States;
21
22        b.     Tending to identify accounts, facilities, storage devices, and/or services-such
23               as email addresses, IP addresses, and phone numbers-used to facilitate the
                 importation of methamphetamine, heroin, fentanyl, cocaine, or other federally
24               controlled substances from Mexico into the United States;
25
           c.    Tending to identify co-conspirators, criminal associates, or others involved in
26               the importation of methamphetamine, heroin, fentanyl, cocaine, or other
27               federally controlled substances from Mexico into the United States;

28         d.    Tending to identify travel to or presence at locations involved in the
                 importation methamphetamine, heroin, fentanyl, cocaine, or other federally
                                                5
        Case 3:19-mj-01834-JLB Document 1 Filed 05/06/19 PageID.9 Page 9 of 14



                  controlled substances from Mexico into the United States, such as stash houses,
 1
                  load houses, or delivery points;
 2
           e.     Tending to identify the user of, or persons with control over or access to, the
 3
                  subject cellular/mobile telephone; and
 4
           f.     Tending to place in context, identify the creator or recipient of, or establish the
 5
                  time of creation or receipt of communications, records, or data involved in the
 6                activities described above.
 7
           11.    Subscriber Identity Module (SIM) Cards, also known as subscriber identity
 8
     modules, are smart cards that store data for cellular telephone subscribers. Such data
 9
     includes user identity, location and phone number, network authorization data, personal
10
     security keys, contact lists and stored text messages. Much of the evidence generated by a
11
     smuggler's use of a cellular telephone would likely be stored on any SIM Card that has been
12
     utilized in connection with that telephone. In addition, recent calls made and received,
13
     telephone numbers, contact names, electronic mail (e-mail) addresses, appointment dates,
14
     text messages, pictures and other digital information are stored in the memory of the Target
15
     Device which may identify other persons involved in narcotics trafficking activities.
16
     Accordingly, I believe that information relevant to the narcotics smuggling activities of
17
     PINNICK, such as telephone numbers, made and received calls, contact names, electronic
18
     mail (e-mail) addresses, appointment dates, messages, pictures, and other digital
19
     information are also stored in the memory of the Target Device.
20
           12.    Based on my training and experience, and conversations with other law
21
     enforcement officers who investigate drug smuggling and trafficking, I know that drug
22
     conspiracies often require detailed and intricate planning to successfully evade detection.
23
     Consequently, drug conspiracies often involve planning and coordination for several
24
     months-this planning often occurs through mobile telephones. Additionally, based on my
25
     training and experience, and conversations with other law enforcement officers who
26
     investigate drug smuggling and trafficking, I know that coconspirators are often unaware
27
     when a fellow coconspirator has been arrested and will attempt to communicate with that
28
     coconspirator via mobile telephone after his or her arrest to determine the whereabouts of
                                                  6
      Case 3:19-mj-01834-JLB Document 1 Filed 05/06/19 PageID.10 Page 10 of 14



 1 drugs that are being transported. Given those facts, I respectfully request permission to
 2 search the Target Telephone for data beginning on November 15, 2018, up to and including
 3 February 1, 2019.
 4                        FACTS SUPPORTING PROBABLE CAUSE
 5         13.   According to a report prepared by CBP Officer Ibarra, on February 1, 2019, at
 6 approximately 4:46 p.m., PINNICK, a United States citizen, made an application for
 7 admission into the United States from Mexico through the Otay Mesa Port of Entry (POE).
 8 PINNICK presented himself as the driver, owner, and sole occupant of a gold 2003 Honda
 9 Accord bearing California license plate 5DEH079 (the "Vehicle"). CBP Officer Ibarra
10 asked PINNICK where he was going and PINNICK stated that he was going to work at the
11 San Diego Naval Yard at which time he showed his Naval Yard work identification card.
12 PINNICK gave CBP Officer Ibarra two negative customs declarations. During CBP Officer
13 Ibarra's inspection, CBP Officer Ibarra discovered a package inside the driver side
14 dashboard. Therefore, CBP Officer Ibarra requested a canine handler to respond to the
15 vehicle. Canine Enforcement Officer (CEO) Stone with his Narcotics and Human Detection
16 Dog (NHDD) "Juno" responded to the vehicle and did a sweep. "Juno" alerted to the rear
17 passenger side door.
18         14.   The Vehicle was then screened using the Z-Portal, and the operator, CBP
19 Officer Rommel, noticed anomalies in the seats and dash area of the Vehicle.
20         15.   According to a report prepared by CBP Officer Garay, he was assigned the
21 secondary inspection of the Vehicle at approximately 5 :00 p.m. CBP Officer Garay was
22 aware of a possible narcotics seizure.      Thirty-one packages were extracted from the
23 Vehicle's seats and ten packages from the dashboard. Thirty-five packages contained a
24 clear crystal-like substance inside of vacuum sealed bags which field-tested positive for the
25 characteristics of methamphetamine. The total weight of the thirty-five packages were
26 approximately 17.96 kilograms (39.59 pounds). Three packages contained a white hard
27 powder which field-tested positive for the characteristics of fentanyl, weighing
28 approximately 3.58 kilograms (7.89 pounds). Two packages contained a white powdery

                                               7
      Case 3:19-mj-01834-JLB Document 1 Filed 05/06/19 PageID.11 Page 11 of 14



 1 substance which field-tested positive for the characteristics of cocame, weighing
 2 approximately 2.3 kilograms (5.07 pounds). The last package tested contained a white hard
 3 substance which field-tested positive for heroin and weighed approximately 1.20 kilograms
 4 (2.65 pounds). PINNICK was placed under arrest at approximately 6:20 p.m.
 5          16.   At approximately 9:33 p.m., CBP Officer Maysonet and I identified ourselves
 6 to PINNICK and obtained biographical data. PINNICK was advised of his Constitutional
 7 rights per Miranda. PINNICK stated he understood his rights and freely waved them and
 8 subsequently signed the Miranda waiver form. CBP Officer Maysonet and I then conducted
 9 a recorded interview of PINNICK. During the post-Miranda interview, PINNICK denied
1O knowledge of controlled substances in the Vehicle and claimed he has never transported
11 drugs.
12          17.   PINNICK was transported to the San Diego Metropolitan Correctional Center
13 (MCC) for federal custody and judicial proceedings.
14          18.   According to a report prepared by CBP CEO Leung, on February 2, 2019, at
15 approximately 5:30 p.m., CBP CEO Leung and his NHDD "Zax" received an alert near the
16 heater core area of the Vehicle.      Around 7 :30 p.m., CBP Officer Dominguez-Albuja
17 conducted an inspection of PINNICK's vehicle and discovered nineteen additional
18 packages within the firewall and heater core area. The packages were wrapped in black
19 tape and contained a white substance which field-tested positive for the characteristics of
20 methamphetamine weighing approximately 9.26 kilograms (20.41 pounds).
21          19.   According to his report, on February 3, 2019 at approximately 8:35 p.m., CBP
22 CEO Labak and his NHDD "Bak" received an alert to a trained odor at the rear ascending
23 unit located in the Vehicle. CBP CEO Labak removed the cap and discovered packages
24 within. CBP Officer Cisneros conducted an inspection of the Vehicle and discovered and
25 removed thirty-two additional packages from inside the gas tank. The packages were field-
26 tested and came back positive for the characteristics of methamphetamine weighing
27 approximately 16.54 kilograms (36.46 pounds).
28

                                               8
      Case 3:19-mj-01834-JLB Document 1 Filed 05/06/19 PageID.12 Page 12 of 14



 1         20.   I have reviewed the crossing history for the vehicle PINNICK was driving
 2 when he was arrested in the TECS System and determined that the vehicle began crossing
 3 regularly into the United States (at least weekly and often multiple times each week)
 4 beginning on November 15, 2018.
 5         21.   Based upon my experience and investigation in this case, I believe that
 6 PINNICK, as well as other persons currently unknown, were involved in an ongoing
 7 conspiracy to import methamphetamine, heroin, cocaine, and fentanyl into the United States
 8 from Mexico. Based on my experience investigating drug smugglers and traffickers, there
 9 is probable cause to believe that PINNICK used the Target Device to coordinate with
1O coconspirators     regarding   the   importation,   transportation,   and   distribution   of
11 methamphetamine, heroin, cocaine, and fentanyl, and to otherwise further this conspiracy
12 both inside and outside of the United States. Based upon my experience and training,
13 consultation with other law enforcement officers experienced in drug trafficking
14 investigations, and all the facts and opinions set forth in this affidavit, there is probable
15 cause to believe that information relevant to the drug smuggling and trafficking activities
16 of PINNICK, such as telephone numbers, made and received calls, contact names,
17 electronic mail (e-mail) addresses, appointment dates, messages, pictures and other digital
18 information are stored in the memory of the Target Device. Therefore, for the reasons set
19 forth above, I request permission to search the Target Device for items listed in Attachment
20 B for the time period from November 15, 2018 up to and including February 1, 2019.
21                                      METHODOLOGY
22         22.   It is not possible to determine, merely by knowing the cellular/mobile
23 telephone's make, model and serial number, the nature and types of services to which the
24 device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
25 today can be simple cellular telephones and text message devices, can include cameras, can
26 serve as personal digital assistants and have functions such as calendars and full address
27 books and can be mini-computers allowing for electronic mail services, web services and
28 rudimentary word processing. An increasing number of cellular/mobile service providers

                                               9
      Case 3:19-mj-01834-JLB Document 1 Filed 05/06/19 PageID.13 Page 13 of 14



 1 now allow for their subscribers to access their device over the internet and remotely destroy
 2 all of the data contained on the device. For that reason, the device may only be powered in
 3 a secure environment or, if possible, started in "flight mode" which disables access to the
 4 network. Unlike typical computers, many cellular/mobile telephones do not have hard
 5 drives or hard drive equivalents and store information in volatile memory within the device
 6 or in memory cards inserted into the device. Current technology provides some solutions
 7 for acquiring some of the data stored in some cellular/mobile telephone models using
 8 forensic hardware and software. Even if some of the stored information on the device may
 9 be acquired forensically, not all of the data subject to seizure may be so acquired. For
1O devices that are not subject to forensic data acquisition or that have potentially relevant data
11   stored that is not subject to such acquisition, the examiner must inspect the device manually
12 and record the process and the results using digital photography. This process is time and
13 labor intensive and may take weeks or longer.
14         23.   Following the issuance of this warrant, I will collect the Target Device and
15 subject it to analysis. All forensic analysis of the data contained within the telephones and
16 memory card( s) will employ search protocols directed exclusively to the identification and
17 extraction of data within the scope of this warrant.
18         24.   Based on the foregoing, identifying and extracting data subject to seizure
19 pursuant to this warrant may require a range of data analysis techniques, including manual
20 review, and, consequently, may take weeks or months. The personnel conducting the
21 identification and extraction of data will complete the analysis within ninety (90) days,
22 absent further application to this court.
23                                        CONCLUSION
24         25.    Based upon my experience, training, and consultation with other law
25 enforcement officers experienced in narcotics smuggling investigations, and all the facts
26 and circumstances described above, I submit that there is probable cause to conclude that
27 Isaac Jordan Teodulo PINNICK used the Target Device to facilitate the offense of
28 importing methamphetamine, heroin, cocaine, and fentanyl. The Target Device was likely

                                                10
      Case 3:19-mj-01834-JLB Document 1 Filed 05/06/19 PageID.14 Page 14 of 14



 1 used to facilitate the offense by transmitting and storing data, which constitutes evidence,
 2 fruits, and instrumentalities of violations of Title 21, United States Code, Sections 952, 960
 3 and 963.
 4         26.    Because the Target Device was promptly seized during the investigation of
 5 PINNICK's trafficking activities and has been securely stored, there is probable cause to
 6 believe that evidence of illegal activities committed by PINNICK continues to exist on the
 7 Target Device. Based on the above facts and my training and experience, there is probable
 8 cause to believe that evidence of violations of Title 21, United States Code, Sections 952,
 9 960, and 963 will be found.
1O         2 7.   Therefore, I request that the Court issue a warrant authorizing law enforcement
11   agents and/or other federal and state law enforcement officers to search the items described
12 in Attachment A and to seize the items listed in Attachment B, using the methodology
13 described above, forthe time period from November 15, 2018 up to and including February
14 1, 2019.
15         I swear the foregoing is true and correct to the best of my knowledge and belief.
16
17
                                            Pe:rlene Hill
18                                          Special Agent
                                            Homeland Security Investigations
19
20 Subscribed and sworn to before me this      L~      day of May, 2019.
21
22
23
24
25
26
27
28

                                                11
